DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9, 2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yuan Yuan Zhang on February 22, 2022.
The application has been amended as follows: 

Cancel claim 21.

1. (Currently Amended) A display device comprising:
a display panel comprising a first partial panel region and a second partial panel region; and
a panel driver to drive the display panel,
wherein the panel driver is to further determine a first driving frequency for the first partial panel region and a second driving frequency for the second partial panel region, and
wherein, when the first driving frequency is higher than the second driving frequency, the panel driver is to further set a boundary portion comprising a boundary between the first partial panel region and the second partial panel region and to determine a third driving frequency for the boundary portion to be between the first driving frequency and the second driving frequency such that the third driving frequency is lower than the first driving frequency and is higher than the second driving frequency,
wherein each of the first and second partial panel regions comprises a plurality of pixels, and wherein each of the plurality of pixels comprises:
a driving transistor to generate a driving current;
a switching transistor to transfer a data signal to a source of the driving transistor; a compensating transistor to diode-connect the driving transistor in response to a scan signal; and 
an organic light emitting diode to emit light based on the driving current, and
wherein, when a still image is displayed in the second partial panel region, a
frequency of the scan signal provided to each of the plurality of pixels in the second

the plurality of pixels in the first partial panel region[[.]];
	 wherein each of the plurality of pixels further comprises:
	an initializing transistor to provide an initialization voltage to a gate electrode of the driving transistor in response to an initialization signal, and
	wherein, when the still image is displayed in the second partial panel region, a
frequency of the initialization signal provided to each of the plurality of pixels in the
second partial panel region is different from a frequency of the initialization signal
provided to each of the plurality of pixels in the first partial panel region. 

 	19. (Currently Amended) A display device comprising:
	a display panel including a plurality of partial panel regions; and
	a panel driver to drive the display panel,
	wherein the panel driver is to further determine a plurality of driving frequencies
for the plurality of partial panel regions, respectively, 
	wherein, when a first one of the plurality of driving frequencies for a first partial
panel region of the plurality of partial panel regions is higher than a second one of the
plurality of driving frequencies for a second partial panel region of the plurality of partial
panel regions adjacent to the first partial panel region, the panel driver is to further set a
boundary portion comprising a boundary between the first and second partial panel
regions and to determine a driving frequency for the boundary portion to be between
the driving frequencies for the first and second partial panel regions such that the
driving frequency for the boundary portion is lower than the first one of the driving

	wherein each of the plurality of partial panel regions comprises a plurality of
pixels, and wherein each of the plurality of pixels comprises:
	a driving transistor to generate a driving current;
	a switching transistor to transfer a data signal to a source of the driving transistor;
	a compensating transistor to diode-connect the driving transistor in response to a scan signal; and
	an organic light emitting diode to emit light based on the driving current, and
	wherein, when a still image is displayed in the second partial panel region, a frequency of the scan signal provided to each of the plurality of pixels in the second partial panel region is different from a frequency of the scan signal provided to each of the plurality of pixels in the first partial panel region[[.]];
	wherein each of the plurality of pixels further comprises:
	an initializing transistor to provide an initialization voltage to a gate electrode of the driving transistor in response to an initialization signal, and
	wherein, when the still image is displayed in the second partial panel region, a frequency of the initialization signal provided to each of the plurality of pixels in the second partial panel region is different from a frequency of the initialization signal provided to each of the plurality of pixels in the first partial panel region.




 REASONS FOR ALLOWANCE
Claims 1-20 are allowable.
	The following is an examiner’s statement of reasons for allowance: the present invention relates to a display device performing multi-frequency driving that drives 
	 Each independent claim, inter alia, identifies the uniquely distinct features:
	In reference to claim 1,
wherein, when the first driving frequency is higher than the second driving frequency, the panel driver is to further set a boundary portion comprising a boundary between the first partial panel region and the second partial panel region and to determine a third driving frequency for the boundary portion to be between the first driving frequency and the second driving frequency such that the third driving frequency is lower than the first driving frequency and is higher than the second driving frequency,
wherein each of the first and second partial panel regions comprises a plurality of pixels, and wherein each of the plurality of pixels comprises:
a driving transistor to generate a driving current;
a switching transistor to transfer a data signal to a source of the driving transistor; a compensating transistor to diode-connect the driving transistor in response to a scan signal; and 
an organic light emitting diode to emit light based on the driving current, and
wherein, when a still image is displayed in the second partial panel region, a
frequency of the scan signal provided to each of the plurality of pixels in the second
partial panel region is different from a frequency of the scan signal provided to each of
the plurality of pixels in the first partial panel region;
	 wherein each of the plurality of pixels further comprises:

	wherein, when the still image is displayed in the second partial panel region, a
frequency of the initialization signal provided to each of the plurality of pixels in the
second partial panel region is different from a frequency of the initialization signal
provided to each of the plurality of pixels in the first partial panel region. 
	In reference to claim 5,
	wherein, when the first driving frequency and the second driving frequency are different from each other, the panel driver is to further set a boundary portion comprising a boundary between the first partial panel region and the second partial panel region, and to determine a third driving frequency for the boundary portion to be between the
first driving frequency and the second driving frequency,
	wherein a boundary reference frequency is determined to be gradually decreased in a direction from one of the first and second partial panel regions driven at a higher one of the first and second driving frequencies to the other one of the first and second partial panel regions driven at a lower one of the first and second driving frequencies,
	wherein a line random frequency is determined randomly with respect to each of a plurality of scan lines comprised in the boundary portion, and
wherein the third driving frequency is determined as a sum of the boundary
reference frequency and the line random frequency.
	In reference to claim 19
	wherein, when a first one of the plurality of driving frequencies for a first partial

plurality of driving frequencies for a second partial panel region of the plurality of partial
panel regions adjacent to the first partial panel region, the panel driver is to further set a
boundary portion comprising a boundary between the first and second partial panel
regions and to determine a driving frequency for the boundary portion to be between
the driving frequencies for the first and second partial panel regions such that the
driving frequency for the boundary portion is lower than the first one of the driving
frequencies and is higher than the second one of the driving frequencies,
	wherein each of the plurality of partial panel regions comprises a plurality of
pixels, and wherein each of the plurality of pixels comprises:
	a driving transistor to generate a driving current;
	a switching transistor to transfer a data signal to a source of the driving transistor;
	a compensating transistor to diode-connect the driving transistor in response to a scan signal; and
	an organic light emitting diode to emit light based on the driving current, and
	wherein, when a still image is displayed in the second partial panel region, a frequency of the scan signal provided to each of the plurality of pixels in the second partial panel region is different from a frequency of the scan signal provided to each of the plurality of pixels in the first partial panel region[[.]];
	wherein each of the plurality of pixels further comprises:
	an initializing transistor to provide an initialization voltage to a gate electrode of the driving transistor in response to an initialization signal, and
wherein, when the still image is displayed in the second partial panel region, a frequency of the initialization signal provided to each of the plurality of pixels in the second partial panel region is different from a frequency of the initialization signal provided to each of the plurality of pixels in the first partial panel region.
The closest prior arts of:
Cho et al. (US 2020/0098312) discloses in Fig. 18; a display panel comprising a first (upper) partial region, second (lower) partial region with and a center region which are driven with different frequencies for each of the regions (paragraph [88]).
Imai (US 2017/0372681) discloses in Fig. 4 a display device that has different driving frequencies for different regions of the display device.
Maruyama et al. (US 2011/0032231) discloses in Fig. 4 and 5 a display device having different display areas with different frequencies being driven.
However, either singularly or in combination, the cited arts fail to anticipate or render above quoted limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Kaneko et al. (US 2014/0320479) discloses in Fig. 3 a display screen (70) having different regions with different driving frequencies for still image region and moving image region.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DUC Q DINH/Primary Examiner, Art Unit 2692